

Addendum No. 8 to the
Share Transfer Agreement signed in February 2009



between


 
1.
Reederei Hartmann GmbH & Co. KG,

with registered office at Neue Strasse 24 – 26789 Leer, Germany,
(hereinafter referred to as “Hartmann”)


And


 
2.
Suresh Capital Maritime Partners German GmbH

with registered office at Garrelsstraβe 14, 26789 Leer Germany,
(hereinafter “SCMP”)


WHEREAS



 
A.
Hartmann and SCMP entered into the Share Transfer Agreement signed in February
2009 (as from time to time supplemented or amended the “Agreement”) to set out
their mutual rights and liabilities in respect of a placement guarantee provided
by Hartmann in respect of the share capital payable by SCMP for 9 single purpose
companies; and

 
B.
The Parties wish to alter said Agreement to reflect changes in the overall
situation since occurred;



THE PARTIES NOW AGREE AS FOLLOWS


1.
In case the SCMP Share in ATL Offshore GmbH & Co. “Isle of Baltrum” KG has been
assigned to and in favour of Hartmann pursuant to Clause 4.1 of the Agreement,
Hartmann hereby re-assigns to and in favour of SCMP the Transferred SCMP Shares
in ATL Offshore GmbH & Co. “Isle of Baltrum” KG with immediate effect.  SCMP
hereby accepts such re-assignment.

 
 
Page 1

--------------------------------------------------------------------------------


 
 
2.
Cl. 1.2 shall be deleted and replaced as follows:



 
“1.2
In order to secure that the funds collected by SCMP shall be used solely for the
capitalization of the SPVs, such collected funds shall be credited to an escrow
account of the lawyers Ahlers & Vogel in Hamburg, Germany.  Ahlers & Vogel are
hereby irrevocably instructed to release amounts from the escrow account upon
receipt of a written demand by ATL stating that a payment of Agreed Equity
payment is due hereunder and nominating the SPV and the relevant bank account
payment is to be made to.

 
 
In case of there being only partial funds available at the time of a funding
demand, Ahlers & Vogel are irrevocably instructed to make payment of all and any
funds available at the payment date, informing both SCMP and Hartmann about the
amount actually paid.”



3.
Cl. 3.1 shall be deleted and replaced as follows:



 
“3.1
SCMP hereby accept that any dividends that may be declared and be paid or become
due to be paid to SCMP as a limited partner or any interest accrued in
accordance with cl. 1.3 shall be used by SCMP as follows:



 
3.1.1.
Dividends and/or interest paid or declared in respect of any SPVs for which
Hartmann contributed equity in accordance with cl. 4 hereof and has entered into
a loan agreement with SCMP in this respect shall be paid to Hartmann in
repayment of such loan until such loan has been fully repaid;




 
3.1.2.
any other dividends and/or interest are to be paid exclusively to the escrow
account until full share capitalization of the SCMP Share has been effected by
payment of either SCMP or by Hartmann according to this Agreement.”

 
 
Page 2

--------------------------------------------------------------------------------


 
4.
Cl. 3.2 shall be supplemented by the following provision:



“However, the parties acknowledge that there will be no distribution of
dividends for any of the SPVs at the SCMP Equity payment dates for SPV LANGEOOG,
SPV AMRUM and SPV WANGEROOGE and therefore waive the requirement to establish
share distribution accounts as set out above in respect of the relevant SCMP
Equity Payment Dates.”


5.
Cl. 4 of the Agreement shall be deleted in its entirety and replaced as follows:



 
“4.1
If and insofar as SCMP does not pay the SCMP Share on the SCMP Equity Payment
date and Hartmann therefore makes a contribution to the equity under the terms
and conditions of the Corporate Guarantee or otherwise, SCMP shall enter into a
separate loan agreement for each Vessel with Hartmann regulating the repayment
and securing of funds so provided by Hartmann.



 
4.2
SCMP warrants that it will not until the earlier of (i) payment of it’s equity
by itself or (ii) re-payment of the individual loans as set out in cl. 4.1 above
allow the rights deriving from its participation as limited partner in the SPVs
to be attached pledged or in any way encumbered or assigned.”


 
Page 3

--------------------------------------------------------------------------------

 


6
All other terms and conditions of the Agreement to remain unchanged.  Words in
Capitals in the Addendum shall have the same meaning as in Agreement unless
otherwise defined herein.



Leer, this 10 day of February, 2010


/s/ Dr. Niels Hartmann
 
/s/ Jason Morton
Reederei Hartmann GmbH & Co. KG
 
Suresh Capital Maritime Partners
Name: Dr. Niels Hartmann
 
German GmbH
Title: Managing Director
 
Name:  Jason Morton/Darrel Cain
   
Title:  Managing Director
     
/s/ Dr. Niels Hartmann
 
/s/ Dr. Niels Roggemann
UOS United Offshore Support GmbH
 
Hartmann Offshore GmbH & Co.
& Co. KG
 
KG
Name: Dr. Niels Hartmann
 
Name:  Niels Roggemann
Title: Managing Director
 
Title:  Managing Director
     
/s/ Dr. Niels Hartmann
   
ATL Offshore GmbH for and on
 
Acknowledged by
behalf of the SPV’s
 
Ahlers & Vogel
Name: Dr. Niels Hartmann
 
Dr. Jan Erik Potschke
Title: Managing Director
   

 
 
Page 4

--------------------------------------------------------------------------------

 